20-50805-rbk Doc#34 Filed 05/21/20 Entered 05/21/20 11:20:01 Main Document Pg 1 of 3




  The relief described hereinbelow is SO ORDERED.

  Signed May 21, 2020.


                                                   __________________________________
                                                                Ronald B. King
                                                     Chief United States Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

        IN RE:                        §                           CHAPTER 11
                                      §
        KRISJENN RANCH, LLC, KRISJENN §                           CASE NO. 20-50805
        RANCH, LLC, SERIES UVALDE     §
        RANCH, KRISJENN RANCH, LLC    §
        SERIES PIPELINE ROW           §
                                      §
             DEBTOR                   §


         ORDER GRANTING DEBTOR’S MOTION FOR ENTRY OF AN ORDER
        AUTHORIZING THE DEBTOR-IN-POSSESSION TO INCUR FINANCING

          This matter came before the Court on KrisJenn Ranch, LLC, KrisJenn Ranch and LLC

   Series Uvalde Ranch (the “Debtor”), Motion For Entry of an Order Authorizing the Debtor-

   in-Possession to Incur Post-Petition Financing (the “Motion”) seeking relief pursuant to 11

   U.S.C. Sections 364 and 503 and Federal Rules of Bankruptcy Procedure 4001 The Court

   having reviewed the pleadings and papers in support of the Motion and having heard the

   arguments of counsel, finds that there is good cause for the Motion and hereby grants relief

   as follows:,
20-50805-rbk Doc#34 Filed 05/21/20 Entered 05/21/20 11:20:01 Main Document Pg 2 of 3




   THE COURT FINDS THAT:

          1.              At this time the Debtor has no ability to fund the administration of this

   bankruptcy matter other than to obtain debtor-in-possession, post-petition financing on an

   unsecured basis, pursuant to 11 U.S.C. §§ 364(b) and 503(b).

          2.             Due to lack of liquidity, the Debtor has sought permission to obtain an

   interest free loan from Larry Wright (the “Lender”), who is Debtor’s Manager and 30% Member.

          3.     The transaction proposed in the Motion are within the sound business judgment of

   the Debtor.

           4.    The proposed financing is critical to preserving and enhancing Debtor’s abilities

   to fund its operations.

          5.         Debtor is unable to obtain financing on terms competitive with or more favorable

   than the financing currently offered by Lending Parties, therefore relief under 11 U.S.C. § 364(b)

   is appropriate.

          6.           The Debtor has provided adequate and sufficient notice of the hearing on

   Debtor’s Motion, by providing notice to 1) the United States Trustee, 2) the Top 20 Unsecured

   Creditors, 3) any party with an interest in the cash collateral, 4) the Internal Revenue Service,

   and 5) the official unsecured creditor’s committee if any. Such notice is appropriate, adequate

   and proper under the circumstances.

      IT IS THEREFORE ORDERED THAT:

          7.           The Debtor is authorized to obtain an interest free post-petition loan from

   Larry Wright in accordance with Exhibit B to Debtor’s Motion .

          8.     The funds provided by the Lending Parties shall be used to pay expenses in

   accordance with Exhibit A to Debtor’s Motion and Court authorized professional fees .
20-50805-rbk Doc#34 Filed 05/21/20 Entered 05/21/20 11:20:01 Main Document Pg 3 of 3




   Debtor shall not borrow more than $75,000.00, without providing notice and obtaining a hearing

   before the Court.


                                               ###

  Submitted By:


                                      MULLER SMEBERG, PLLC

                                      By: /s/ Ronald J. Smeberg
                                              RONALD J. SMEBERG
                                              State Bar No. 24033967
                                              111 W. Sunset Rd.
                                              San Antonio, Texas 78209
                                              210-664-5000 (Tel)
                                              210-598-7357 (Fax)
                                              ron@muller-smeberg.com
                                              ATTORNEY FOR DEBTOR
